Order granting defendant’s motion to strike case from the calendar reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The mistake made by the plaintiff’s attorneys in the note of issue was one which may be corrected under section 105 of the Civil Practice Act and the note of issue amended accordingly, since it clearly did not prejudice any substantial right of the defendant. (Gair v. Birmingham, 15 N. Y. Supp. 147 [not officially published]; Clinton v. Myers, 43 How. Pr. 95.) Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.